           Exhibit 53

STIPULATION - BRIEFING SCHEDULE
FILED: NEW YORK COUNTY CLERK 05/31/2019 11:51 AM                                                                                                                                              INDEX NO. 162082/2018
NYSCEF DOC. NO. 53                                                                                                                                                           RECEIVED NYSCEF: 05/31/2019




           SUPREME                   COURT                    OF      THE         STATE           OF       NEW YORK
           COUNTY                   OF NEW                   YORK
                                  -----                                                                             ---X
           ICICI        BANK              UK        PLC        ANTWERP                     BRANCH,


                                            Plaintiff,                                                                                                    Index           No.       162082/18


                            - against             -



           SALlL            MANILAL,                                                                                                                      STIPULATION                         OF
                                                                                                                                                          ADJOURNMENT
                                            Defendant.
                                                             ---------            -----                        -X
           IT     IS   HEREBY                    STIPULATED                           by   and     between             the         undersigned                    that:

                                                        parties'
                            1.              The                            respective             motion        and          cross-motion,                       currently           returnable               on


           June        3,        2019,        are        adjourned               to     July     12,   2019,         on      consent.


                            2.              Defendant                    shall     serve         a reply       on     his      cross-motion                       no      later     than      July          11,


           2019,        via        electronic                filing        on    NYSCEF.


                            3.              Facsimile                 or    electronic           signatures                shall      be       deemed               as      originals         for     the


           purposes                of     this        stipulation.               This      Stipulation          may           be      filed         by   counsel             for     either         party


           without           further             notice.




           Dated:                New       York,           New        York

                                 May       30,        2019


           ANDERSON                         KILL          P.C.                                                      SABHARWAL                            & FINKEL                  LLC


           Attorneys                for     Defendant                                                               Attorneys                 for    Plaintiff




           By:     Andrew                 J. Wagner,                  Esq.
           1251        Avenue               of the           Americas                                               By:      Adam             Finkel,        Esq.

           New         York,            New        York          10020                                              250       Park         Avenue,                7th      Floor

           Tel.        (212)          278-1085                                                                      New        York,           New        York            10177
                                                                                                                    Tel.      (561)           702-9930




           docs-100131052.1




                                                                                                       1 of 1
